Citation Nr: 1132739	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  11-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1 to August 8, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in June 2011, in St. Petersburg, Florida, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision below has reopened the Veteran's claim for service connection for hypertension.  The reopened claim is then addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In June 2003, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for hypertension.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal thereof.
 
2.  Evidence received since the RO's June 2003 decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.  


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's June 2003 rating decision, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is not precluded from adjudicating the issue in this case.  This is so because the Board is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen this claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In June 2003, the RO issued a rating decision that denied the Veteran's original claim of service connection for hypertension based on no evidence of a current disorder.  Notice of the RO's June 2003 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2010).  Because the June 2003 rating decision is the last final disallowance on this issue, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence received since the RO's June 2003 decision includes additional private treatment records and a January 2011 VA examination showing current diagnoses of hypertension.  Thus, a current diagnosis of hypertension has now been established for the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

Accordingly, new and material evidence has been submitted, and the claim for service connection for hypertension must be reopened, and is the subject of the Remand herein.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for hypertension, the claim is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran is seeking service connection for hypertension.  

After reviewing the Veteran's claims folder, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

In January 2011, the RO scheduled the Veteran for a VA examination for hypertension.  After reviewing the Veteran's claims folder and conducting a physical examination of the Veteran, the VA examiner opined that the Veteran's hypertension was not related to his active duty military service.  

At the time of the January 2011 VA examination for hypertension, the earliest post service evidence of hypertension was dated in 2010.  Since then, additional treatment records have been received, including some treatment reports dated in April and May 1991 noting elevated blood pressure readings.  Under these circumstances, the RO should request a supplemental medical opinion to reconsider the issue of whether the Veteran's current hypertension is related to his active duty military service.

At his hearing before the Board, the Veteran testified that he was first diagnosed with hypertension in a hospital emergency room in March 1992.  Currently, there is no medical evidence of record dated from 1992 to 2008.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, should attempt to obtain any additional records relating to the Veteran's hypertension.

At his hearing before the Board, the Veteran testified that his separation from military service had been delayed for him to receive a 5-day blood pressure check.  Under these circumstances, the RO should attempt to obtain the Veteran's service personnel file.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain the Veteran's service personnel records and associate them with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who have treated him for hypertension since his discharge from the service in August 1988.  The Board is particularly interested in obtaining medical treatment records relating to his claimed emergency room visit in March 1992.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the RO must obtain a supplemental VA medical opinion addressing the issue of whether the Veteran's current hypertension was caused or aggravated by his active duty military service (from January 1988 to August 1988).  If possible, this opinion must be provided by the VA physician who considered this matter in February 2011.  The claims file must be made available to and reviewed by the VA physician in conjunction with the requested opinion.  A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The report must be typed.

4.  The supplemental medical opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, including consideration of all evidence receive since the claim were last considered.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


